Matter of Schaubhut (2019 NY Slip Op 02782)





Matter of Schaubhut


2019 NY Slip Op 02782


Decided on April 11, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.




Decided and Entered: April 11, 2019
[*1]
In the Matter of MEGAN BETH SCHAUBHUT, an Attorney.
 
(Attorney Registration No. 5153804)

Calendar Date: April 8, 2019

Before: Garry, P.J., Egan Jr., Lynch, Aarons and Rumsey, JJ.


Megan Beth Schaubhut, Bolton, Massachusetts, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Per Curiam.
Megan Beth Schaubhut was admitted to practice by this Court in 2013 and lists a business address in Worcester, Massachusetts with the Office of Court Administration. Schaubhut now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Schaubhut's application.
Upon reading Schaubhut's affidavit sworn to March 8, 2019 and filed March 13, 2019, and upon reading the April 3, 2019 correspondence in response by the Chief Attorney for AGC, and having determined that Schaubhut is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Garry, P.J., Egan Jr., Lynch, Aarons and Rumsey, JJ., concur.
ORDERED that Megan Beth Schaubhut's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Megan Beth Schaubhut's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Megan Beth Schaubhut is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Schaubhut is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to [*2]another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Megan Beth Schaubhut shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.